Citation Nr: 1330593	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  12-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in part, granted service connection for bilateral hearing loss and assigned a noncompensable (0%) disability rating, effective January 2010.

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his bilateral hearing loss.  He was afforded a VA examination in April 2010; however, in September 2013 statement the Veteran's representative asserted that the Veteran's hearing had worsened since that examination.  Specifically referenced, were VA treatment records dated after the April 2010 Compensation and Pension examination which revealed that the Veteran underwent surgery related to his service-connected hearing loss.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the fact that the Veteran's hearing was last examined by VA approximately three and a half years ago, and in light of the assertions that his condition has worsened, the Board finds that a more contemporaneous examination is needed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284   (1993).

In addition, VA treatment records dated since April 2011, if any, must also be obtained and be associated with the Veteran's claims file.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete copies of the Veteran's VA treatment records from April 2011 to the present.

2.  Thereafter, afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85  and 4.86.

The examiner must comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning, even if not currently employed.

If the examiner concludes that an otolaryngology examination is necessary in light of the Veteran's ear surgery, then the appropriate examination should be ordered.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  (2012), copies of all pertinent records in the Veteran's physical and/or Virtual VA claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

